427 F.2d 543
UNITED STATES of America, Appellee,v.Steve Carl EIDE, Appellant.
No. 24639.
United States Court of Appeals, Ninth Circuit.
June 2, 1970.

Michael S. Rieschling, Steve Carl Eide, Seattle, Wash., for appellant.
Stan Pitkin, U.S. Atty., John M. Darrah, J. Byron Holcomb, Asst. U.S. Attys., Seattle, Wash., for appellee.
Before DUNIWAY, WRIGHT and TRASK, Circuit Judges.
PER CURIAM:


1
Steve Carl Eide appeals from his nonjury conviction for possession and transfer of a firearm not registered to him, in violation of 26 U.S.C. 5861(d) and (e).


2
We find no merit in the contentions raised by appellant and affirm.


3
Testimony regarding a robbery planned by appellant was admissible at trial for the purpose of establishing a motive for possession of the firearm, a machine gun.  See Loux v. United States, 389 F.2d 911, 918-919 (9th Cir.), cert. denied, 393 U.S. 867, 89 S.Ct. 151, 21 L.Ed.2d 135 (1968).


4
An extrajudicial statement made by appellant's co-defendant at the time of his arrest was likewise admissible.  The co-defendant-- who was acquitted-- took the stand at trial, confirmed the statement in substance, and was interrogated by appellant's counsel.  There was no violation of Bruton v. United States,  391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476 (1968).


5
The court's determination that appellant was not entrapped into committing the offenses charged was supported by substantial evidence.


6
Judgment affirmed.